IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHANNA LYNN BERTIE,                   NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-983
v.

RONVILLE BERTIE, FORMER
HUSBAND,

      Appellee.

_____________________________/

Opinion filed December 4, 2014.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Horace Moore, Sr., Gainesville, for Appellant.

Janet R. McCarthy, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.